DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on June 13th, 2022, amended claims 1, 3-4, 6-7, and 9-16, and new claim 17 are entered. Claim 8 is canceled.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al (JPH02295544A; cited by Applicant; previously cited; the machine translation, provided herewith, is referred to below) in view of Kawabata et al (U.S. Publication No. 2020/0397318).
Regarding Claim 1, Kodama discloses an information processing system comprising: 
a sensor section (Element 10; Figures 1-2) that includes: 
a first sensor (electrode 11; the skin potential between the electrodes is detected by the detection circuit) configured to detect sensor information related to an emotion of a living body (the skin potential level of the human body responds sensitively to a change in the arousal state; [0001]);
 and a second sensor (pressure sensor 13) configured to detect a body motion pressure of a first region of the living body, wherein
the first region corresponds to a detection region of the first sensor (finger of the user), and 
a correction processing section (arithmetic circuit 23; FIG. 4 is a flowchart of skin potential correction by discrimination of a pressure signal in the device of the embodiment) configured to  correct the sensor information of the first sensor based on the body motion pressure detected by the second sensor (an arithmetic circuit for correcting the skin potential detected by the detection circuit based on the range and the magnitude of pressure from the outside detected by the pressure sensor applied to the electrode in contact with the antinode of the finger; Figure 4).  
Kodama fails to disclose wherein the second sensor is calibrated at a specific timing based on a static pressure, the static pressure corresponds to a pressure detected by the second sensor at the specific timinq, and the specific timinq corresponds to a time instant at which the information processing system is attached to the livinq body.
In a similar field, Kawabata discloses a pulse transit time measuring apparatus and blood pressure measuring apparatus (Abstract), wherein the second sensor (pressure sensor 402; [0068]) is calibrated at a specific timing based on a static pressure (wherein the processor is further configured to calculate a second blood pressure value based on an output signal of the pressure sensor , and calibrate the blood pressure calculation formula based on the pulse transit time obtained by the pulse transit time measuring apparatus and the calculated second blood pressure value; Claim 7),
the static pressure corresponds to a pressure detected by the second sensor at the specific timinq (Examiner’s Note: the second sensor (pressure sensor) would obtain a static pressure reading if the pressure reading was limited to that of a specific timing), and 
the specific timinq corresponds to a time instant at which the information processing system is attached to the livinq body (The calibration of the blood pressure calculation formula is executed, for example, when the user wears the blood pressure measuring apparatus 10; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the calibration teachings of Kawabata into those of Kodama in order to account for the correlation changes of the sensor data throughout the calibration process (Kamata [0088]). 

Regarding Claim 2, Kodama discloses a support part to be attached along the living body, wherein the sensor section is included in the support part (ring 14; Figure 4).  

Regarding Claim 9, Kodama discloses wherein a portion of the first region corresponding to the second sensor overlaps with a second region where the first sensor is disposed (See Figure 2; Elements 11 and 13; Examiner’s Note: both detecting regions correspond to the user’s finger).  

Regarding Claim 10, Kodama discloses wherein the first region is to near a second region where the first sensor is disposed (See Figure 2; Elements 11 and 13).  

Regarding Claim 11, Kodama discloses wherein the second sensor is disposed in a first direction from the first sensor, and a side of the living body in the information processing system corresponds to a second direction and a direction of a side opposite to the living body corresponds to the first direction (See Figure 2; Elements 11 and 13; Examiner’s Note: The first sensor, which corresponds to Element 11, is located in one direction, as it is closer to the side of the living body. The second sensor, which corresponds to Element 13, is located in another direction, as it is in the opposite direction of the living body).  

Regarding Claim 15, Kodama discloses an information processing apparatus (skin potential detecting device) comprising: 
a sensor section (Element 10; Figures 1-2) that includes: 
a first sensor (electrode 11; the skin potential between the electrodes is detected by the detection circuit) configured to detect sensor information related to an emotion of a living body (the skin potential level of the human body responds sensitively to a change in the arousal state; [0001]);
and a second sensor (pressure sensor 13) configured to detect a body motion pressure of a first region of the living, wherein 
the first region corresponds to a detection region of the first sensor (finger of the user); and 
a correction processing section (arithmetic circuit 23; FIG. 4 is a flowchart of skin potential correction by discrimination of a pressure signal in the device of the embodiment) configured to correct the sensor information of the first sensor based on the body motion pressure detected by the second sensor (an arithmetic circuit (Element 23) for correcting the skin potential detected by the detection circuit based on the range and the magnitude of pressure from the outside detected by the pressure sensor applied to the electrode in contact with the antinode of the finger; Figure 4).  
Kodama fails to disclose wherein the second sensor is calibrated at a specific timing based on a static pressure, the static pressure corresponds to a pressure detected by the second sensor at the specific timinq, and the specific timinq corresponds to a time instant at which the information processing system is attached to the livinq body.
In a similar field, Kawabata discloses a pulse transit time measuring apparatus and blood pressure measuring apparatus (Abstract), wherein the second sensor (pressure sensor 402; [0068]) is calibrated at a specific timing based on a static pressure (wherein the processor is further configured to calculate a second blood pressure value based on an output signal of the pressure sensor , and calibrate the blood pressure calculation formula based on the pulse transit time obtained by the pulse transit time measuring apparatus and the calculated second blood pressure value; Claim 7),
the static pressure corresponds to a pressure detected by the second sensor at the specific timinq (Examiner’s Note: the second sensor (pressure sensor) would obtain a static pressure reading if the pressure reading was limited to that of a specific timing), and 
the specific timinq corresponds to a time instant at which the information processing system is attached to the livinq body (The calibration of the blood pressure calculation formula is executed, for example, when the user wears the blood pressure measuring apparatus 10; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the calibration teachings of Kawabata into those of Kodama in order to account for the correlation changes of the sensor data throughout the calibration process (Kamata [0088]). 

Regarding Claim 16, Kodama discloses an information processing method comprising: 
in an information processing apparatus (skin potential detecting device) comprising a first sensor (electrode 11; the skin potential between the electrodes is detected by the detection circuit) and a second sensor (pressure sensor 13):
acquiring respective pieces of information detected by both the first sensor (electrode 11; the skin potential between the electrodes is detected by the detection circuit) and the second sensor (pressure sensor 13), wherein
the first sensor is configured to detect sensor information related to an emotion of a living body (the skin potential level of the human body responds sensitively to a change in the arousal state; [0001]), 
the second sensor (pressure sensor 13) is configured to detect a body motion pressure of a first region of the living body,
the first region corresponds to a detection region of the first sensor (finger of the user); and 34SP371895 
correcting the sensor information of the first sensor based on the body motion pressure detected by the second sensor (an arithmetic circuit (Element 23) for correcting the skin potential detected by the detection circuit based on the range and the magnitude of pressure from the outside detected by the pressure sensor applied to the electrode in contact with the antinode of the finger; Figure 4).
Kodama fails to disclose wherein the second sensor is calibrated at a specific timing based on a static pressure, the static pressure corresponds to a pressure detected by the second sensor at the specific timinq, and the specific timinq corresponds to a time instant at which the information processing system is attached to the livinq body.
In a similar field, Kawabata discloses a pulse transit time measuring apparatus and blood pressure measuring apparatus (Abstract), wherein the second sensor (pressure sensor 402; [0068]) is calibrated at a specific timing based on a static pressure (wherein the processor is further configured to calculate a second blood pressure value based on an output signal of the pressure sensor , and calibrate the blood pressure calculation formula based on the pulse transit time obtained by the pulse transit time measuring apparatus and the calculated second blood pressure value; Claim 7),
the static pressure corresponds to a pressure detected by the second sensor at the specific timinq (Examiner’s Note: the second sensor (pressure sensor) would obtain a static pressure reading if the pressure reading was limited to that of a specific timing), and 
the specific timinq corresponds to a time instant at which the information processing system is attached to the livinq body (The calibration of the blood pressure calculation formula is executed, for example, when the user wears the blood pressure measuring apparatus 10; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the calibration teachings of Kawabata into those of Kodama in order to account for the correlation changes of the sensor data throughout the calibration process (Kamata [0088]). 

Claims 3-7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama and Kawabata as applied to claim 1 above, and further in view of Chou (U.S. Publication No. 2018/0020937; cited by Applicant; previously cited).
Regarding Claim 3, Kodama fails to disclose wherein the support part has a shape extending in one direction, and the support part is to be attached to the living body by wrapping the extending shape around the living body.  
In a similar technical field, Chou discloses a wearable measurement device using electrodes, wherein the support part has a shape extending in one direction, and the support part is to be attached to the living body by wrapping the extending shape around the living body (wearable structure; [0047]; mounting the finger-worn structure…adjustment mechanism; [0067]; Figures 4B-4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the wrapping teachings of Chou into those of Kodama and Kawabata in order to provide an adjustable fit between the structure and the user, to ensure contact between the electrode with the skin of the user (Chou [0067]). 

Regarding Claim 4, Kodama discloses wherein the first sensor and the second sensor are stacked in an order from a side of the living body, and the sensor section is built into a determined portion of the support part (electrode and pressure sensor are stacked in Figure 2).  

Regarding Claim 5, Kodama discloses wherein the first sensor is exposed on a surface of the support part (See Figure 2; Elements 11 and 14).  

Regarding Claim 6, Kodama discloses a deformable member (elastic body 12) between the first sensor and the second sensor (elastic body 12 is disposed between electrode 11 and pressure sensor 13 in Figure 2).  

Regarding Claim 7, Kodama discloses wherein the support part (the ring 14 is made of an insulator such as plastic; Examiner’s Note: plastics are known to be polymers) includes a polymeric material.
Although Kodama discloses a deformable member (elastic body 12), Kodama fails to specifically disclose wherein the deformable member includes a polymeric material, and the deformable member has a durometer hardness lower than a durometer hardness of the support part. 
Chou discloses wherein the deformable member includes a polymeric material (The indentation structure can be made of flexible material, such as, rubber or silicon, so as to achieve the contact; [0068]), and the deformable member has a durometer hardness lower than a durometer hardness of the support part (Examiner’s Note: the durometer hardness of rubber is lower than the durometer hardness of plastic).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the polymeric material teachings of Chou into those of Kodama and Kawabata in order to provide a flexible structure to ensure contact between the electrode with the skin of the user (Chou [0068]). 

Regarding Claim 14, Kodama discloses wherein the support part has the durometer hardness of higher than 20 and lower than 90 (Examiner’s Note: Generally, the durometer hardness of a polymeric material such as such as plastic, has a score higher than 20 and lower than 90). Chou discloses the deformable member has the durometer hardness of 20 or lower (Examiner’s Note: Generally, the durometer hardness of an elastic member such as rubber, has a score of 20 or lower).
Generally, differences in these durometer hardness ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such frequencies and cycles is critical. The durometer hardness of 20 or lower does not have critical evidence to prove that it is inventive. Likewise, the durometer hardness of higher than 20 and lower than 90 does not have critical evidence to prove that it is inventive. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.

Regarding Claim 17, Kodama discloses wherein the deformable member (elastic body 12) is configured to deform by a pressing force (Examiner’s Note: the nature of an elastic body is to deform from external forces such as contraction, pressure, etc. and return to its original state), to cause a pressing surface of the first sensor to be parallel to a surface of the living body (see Figure 2, Elements 11 and 12; Examiner’s Note: Due to the configuration of the ring and sensors, if there were to be a pressing force, the pressing surface of pressure sensor 13 would be parallel to the bottom surface of the finger).
Kodama fails to specifically discloses wherein the deformable member is configured to deform in accordance with a surface shape of the living body by a pressing force.
Chou discloses wherein the deformable member is configured to deform in accordance with a surface shape of the living body by a pressing force (the finger-worn structure also can be configured to be a sleeve for mounting at the finger tip (as shown in FIG. 4D1-4D2), namely, an indentation structure for receiving the finger, e.g., it can be implemented to be circular shape or a hole. The first electrode is mounted on the inner surface of the indentation structure. The inner surface of indentation is configured to conform to the shape of finger, so that when the finger is inserted therein, the contact between the first electrode and the skin can be achieved. The indentation structure can be made of flexible material, such as, rubber or silicon, so as to achieve the contact; alternatively, it also can be configured to have plastic housing with the inner portion being made of flexible material; or alternatively, it can be configured to include a force-applying mechanism inside the housing for ensuring the contact between the electrode and the skin; [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the deformable teachings of Chou into those of Kodama and Kawabata in order to provide a flexible structure to ensure contact between the electrode with the skin of the user (Chou [0068]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama and Kawabata as applied to claim 1 above, and further in view of Schmidt et al (U.S. Publication No. 2006/0149146; cited by Applicant; previously cited).
Regarding Claim 12, Kodama fails to disclose wherein the second sensor comprises a pressure-sensitive conductive elastomer.
In a similar field, Schmidt discloses a wearable device for bioelectrical interaction (Abstract), wherein the second sensor comprises a pressure-sensitive conductive elastomer (Preferably the pressure sensor 4 is a force/pressure sensitive resistor or a capacitive pressure sensor; [0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the conductive elastomer teachings of Schmidt into those of Kodama and Kawabata in order to enable the pressure sensor to produce an electrical signal as well as sensitive to physical force/pressure (Schmidt [0016]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama and Kawabata as applied to claim 1 above, and further in view of Pantelopoulos et al (U.S. Publication No. 2017/0209053; previously cited).
Regarding Claim 13, Kodama fails to disclose wherein the first sensor comprises a sweat sensor.  
Pantelopoulos discloses wherein the first sensor comprises a sweat sensor (When worn, disclosed biometric monitoring devices gather data regarding activities performed by the wearer or the wearer's physiological state. Such data may include data representative of…perspiration levels; [0157]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sweat sensor teachings of Pantelopoulos into those of Kodama in order to allow the biometric monitoring device to incorporate multiple aspects of the user’s physiological state, as it is commonly known that galvanic skin response is highly indicative of a user’s stress level, health, state, and arousal (Pantelopoulos [0189]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                              
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791